DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.

Claims 1-2, 5-6, 8-9, 11, 13-23 are pending in the application.  Claims 1 and 14 have been amended.  Claims 14-15 have previously been withdrawn. Claims 3-4, 7, 10, and 12 have been cancelled.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 27 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  6, 8, 9, 11, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by del Rio et al. (US PGPub 2014/0232783 A1), hereinafter del Rio.
With regard to Claim 6, del Rio discloses a deposition module (Fig. 1; printing system 10) for a web press for inhibiting media deformation, comprising: 
a fluid deposition device located on a side of a media (Fig. 1; treatment printhead 14); and 
a processing device to control the fluid deposition device to selectively apply a wetting agent to the media (¶0016-0018; ¶0030); 
wherein the deposition of the wetting agent is based on the location of content printed on the media as defined by print data (¶0016-0018); 
wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media based on blooming where the content is and is not printed as defined by the print data (¶0016-0018,¶0061,0064,0066,¶0048).
Note: The term “blooming” as defined by applicant’s specification (¶0035) defines it as varying the amounts of wetting agent applied to the media.  Examiner uses applicant’s definition.

With regard to Claim 8, del Rio further discloses wherein the processing device controls the fluid deposition device to selectively apply the wetting agent to portions of the media where the content is not printed on the media and where the content is printed on the media (¶0016-0018; ¶0030, 0051), and wherein the amount of wetting agent deposited on the media where the content is not printed is different from the amount of the wetting agent where the content is printed (¶0016-0018; ¶0030, 0051).

With regard to Claim 9, del Rio further discloses wherein the processing device controls the fluid deposition device to apply the wetting agent to a whole frame as defined by the print data (¶0032, 0038-0039).

With regard to Claim 11, del Rio further discloses wherein the amount of the wetting agent dispensed by the fluid deposition device is variable (¶0016, 0021, 0051-0052).

With regard to Claim 23, del Rio further discloses wherein the fluid deposition device is a thermal inkjet printhead or a piezoelectric printhead (¶0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over del Rio, in view of Steed et al. (US PGPub 2010/0118066 A1), hereinafter Steed.
With regard to Claim 1, del Rio discloses a deposition module (Fig. 1; printing system 10) within a web press (Fig. 1; ¶0023) for inhibiting media deformation (¶0067-0070), comprising: 
a fluid deposition device located upstream of a printhead on a side of a media (Fig. 1; treatment printhead 14); and 
a processing device to control the fluid deposition device to selectively apply a wetting agent to portions of the media where the content is not printed on the media and where the content is printed on the media (¶0016-0018; ¶0030); 
wherein the deposition of the wetting agent is based on the location of content to be printed on the media by the printhead as defined by print data (¶0016-0018), 
wherein the amount of wetting agent deposited on the media where the content is not printed is more than the amount of the wetting agent where the content is printed (¶0016-0022; ¶0051).
del Rio discloses an inkjet printer and applying a wetting agent on a transported media, but does not explicitly disclose a web press (i.e. the media is a continuous media/web).
The secondary reference of Steed discloses applying a wetting agent to a long web (¶0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the long web of Steed, with the deposition module of del Rio, in order to supply a continuous roll of media to a printing system for continuous printing, as taught by Steed (¶0022).

With regard to Claim 5, del Rio further discloses wherein the fluid deposition device is a thermal inkjet printhead or a piezoelectric printhead (¶0024).

With regard to Claim 16, del Rio further discloses wherein the processing device is programmed with a blooming function to expand an area where the wetting agent is applied underneath printing to be applied to the media as defined by the print data (¶0016-0022; ¶0051,¶0061,0064,0066,¶0048).
Note: The term “blooming” as defined by applicant’s specification (¶0035) defines it as varying the amounts of wetting agent applied to the media.  Examiner uses applicant’s definition.

With regard to Claim 17, del Rio further discloses wherein the wetting agent is a precursor that conditions the media to receive one or more colorants from the printhead (¶0002, 0067-0070).

With regard to Claim 18, del Rio further discloses wherein the wetting agent comprises a salt to interact with pigments deposited by the printhead (¶0067-0070).

With regard to Claim 20, del Rio further discloses using a deposition mode selection module to select one of a plurality of different deposition modes of the wetting agent by the fluid deposition device based on the print data (¶0055, 0057-0062).

With regard to Claim 21, del Rio does not explicitly disclose wherein: the printhead is to print both text and graphics as defined by the print data: and the fluid deposition device is to deposit more wetting fluid in portions of the media where the text is to be printed than where the graphics are to be printed.
The secondary reference of Steed discloses wherein: the printhead is to print both text and graphics as defined by the print data (¶0037-0046): and the fluid deposition device is to deposit more wetting fluid in portions of the media where the text is to be printed than where the graphics are to be printed (¶0037-0046).
Although Steed does not explicitly disclose depositing more wetting fluid in a text portion in comparison to a graphics portion, Steed discloses analyzing the digital data representing the colored image to be printed and depositing a clear fluid pattern to the media based on that analysis in characteristics such as application profile, width profile, etc. compatible with that image so as to reduce cockle of paper media upon which the image is to be formed (¶0043-0047).  It would have been obvious to one of ordinary skill in the art to utilize the image data and application profile based on the characteristics of the image, such as density, text, graphics, based on the graphics profile to modify the clear fluid pattern per print data area utilizing the print data characteristics including density, text, graphics, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

With regard to Claim 22, del Rio does not explicitly disclose the printhead is to print both text and graphics as defined by the print data: and the fluid deposition device is to deposit less wetting fluid in portions of the media where the graphics are to be printed than where the text is to be printed.
The secondary reference of Steed discloses wherein: the printhead is to print both text and graphics as defined by the print data (¶0037-0046): and the fluid deposition device is to deposit more wetting fluid in portions of the media where the graphics are to be printed than where the text is to be printed (¶0037-0046).
Although Steed does not explicitly disclose depositing more wetting fluid in a graphics portion in comparison to a text portion, Steed discloses analyzing the digital data representing the colored image to be printed and depositing a clear fluid pattern to the media based on that analysis in characteristics such as application profile, width profile, etc. compatible with that image so as to reduce cockle of paper media upon which the image is to be formed (¶0043-0047).  It would have been obvious to one of ordinary skill in the art to utilize the image data and application profile based on the characteristics of the image, such as density, text, graphics, based on the graphics profile to modify the clear fluid pattern per print data area utilizing the print data characteristics including density, text, graphics, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over del Rio, in view of Steed, and further in view of Moore et al. (US PGPub 2017/0100943 A1), hereinafter Moore.
With regard to Claim 2, del Rio further discloses wherein: the fluid deposition device comprises two fluid deposition devices (¶0028), however del Rio-Steed do not explicitly disclose the fluid deposition devices are located on opposite sides of the media.
The tertiary refence of Moore discloses the fluid deposition devices are located on opposite sides of the media (Fig. 1; ¶0057; 140, 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deposition devices on opposite sides of the media of Moore, with the combination of del Rio-Steed, in order to process both sides of a substrate to counteract curl formation, as taught by Moore (Abstract).

With regard to Claim 19, del Rio-Steed does not explicitly disclose wherein the two fluid deposition devices apply the wetting agent to a side of the media that is to have little or no printed content thereon.
The tertiary reference of Moore discloses wherein the two fluid deposition devices apply the wetting agent to a side of the media that is to have little or no printed content thereon (¶0012).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over del Rio, in view of Tamaki et al. (JP 2017-0252361), hereinafter Tamaki, utilizing US PGPub2019/0193424 A1 for translation purposes.
With regard to Claim 13, del Rio does not explicitly disclose a wetting agent selection module to select a wetting agent for deposition.
The secondary reference of Tamaki discloses a wetting agent selection module to select a wetting agent for deposition (Fig. 5; ¶0051; 0058-0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selecting of a wetting agent of Tamaki, with the deposition module of del Rio, in order to reduce the troublesomeness of the operate having to specify the application treatment information on the basis of media information, as taught by Tamaki (¶0069, 0131; Claim 5).

Response to Arguments
Applicant's arguments, see pages 8-9, filed 01 August 2022 with respect to the rejection(s) of claim(s) 1-5 and 17-23 under 35 U.S.C. 103, are moot in view of the new grounds of rejection applied to the claims in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853